MEMORANDUM DECISION                                                                FILED
                                                                              May 25 2016, 6:11 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
regarded as precedent or cited before any                                           and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Terry Criss                                             Gregory F. Zoeller
Pendleton, Indiana                                      Attorney General of Indiana
                                                        Brian Reitz
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Terry Criss,                                            May 25, 2016
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        49A04-1511-CR-1944
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant W.
Appellee-Respondent                                     Hawkins, Judge
                                                        Trial Court Cause No.
                                                        CR-86025E



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1944 | May 25, 2016              Page 1 of 3
[1]   Terry Criss appeals the trial court’s denial of his motion to correct erroneous

      sentence. Finding no error, we affirm.


[2]   On July 7, 1986, Criss pleaded guilty to murder, class A felony burglary, two

      counts of class B felony criminal confinement, class B felony burglary, and class

      D felony theft. On October 15, 1986, the trial court sentenced Criss to an

      aggregate term of 124 years imprisonment. Criss filed a petition for post-

      conviction relief in July 1990, which the post-conviction court denied in

      February 1991. On October 8, 2015, Criss filed a motion to correct erroneous

      sentence. The trial court denied the motion the day after it was filed. Criss

      now appeals.


[3]   We review a ruling on a motion to correct erroneous sentence for an abuse of

      discretion. Davis v. State, 978 N.E.2d 470, 472 (Ind. Ct. App. 2012). A motion

      to correct erroneous sentence may only be used to correct sentencing errors that

      are apparent from the face of the sentencing order. Robinson v. State, 805
N.E.2d 783, 787 (Ind. 2004). As a result, claims that require consideration of

      the proceedings before, during, or after trial do not warrant relief. Id.


[4]   Here, Criss raises four arguments in his motion to correct erroneous sentence:

      (1) alleged prosecutorial misconduct during trial renders the sentence unfair; (2)

      he did not knowingly and voluntarily plead guilty; (3) there was an insufficient

      factual basis supporting his guilty plea; and (4) his sentences violate the

      prohibition against double jeopardy. Each of these arguments requires

      consideration of the proceedings before, during, or after trial. There are no


      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1944 | May 25, 2016   Page 2 of 3
      sentencing errors apparent on the face of the sentencing order. As a result, the

      trial court did not err by denying Criss’s motion to correct erroneous sentence.


[5]   The judgment of the trial court is affirmed.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1511-CR-1944 | May 25, 2016   Page 3 of 3